DETAILED ACTION
Status of Application
Receipt of the request for after final consideration, the amendments to the claims and applicant arguments/remarks, filed on 06/16/2022, is acknowledged.  
Claims 30-49 are pending in this action.  Claim 45 has been amended.  Claims 30-49 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application is being examined under the pre-AIA  first to invent provisions.  

Priority
This application is a divisional of US 16/200,334, filed November 26, 2018 and now issued as US 10,786,446, which is a divisional of US 14/776,639, filed September 14, 2015 and now issued as US 10,172,791, which is a 371 of PCT/US2014/029189, filed March 14, 2014, which is a continuation-in-part of U.S. Patent Application No. 13/831,250, filed March 14, 2013 and now issued as US 9,555,007.  

Terminal Disclaimer
The terminal disclaimer, filed on 06/16/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent Nos. 9,555,007, 10,172,791, 10,786,446 and 10,835,486, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as hydrogel capsules having a diameter of 1.1-8 mm, and having two hydrogel layers, i.e., (i) an inner hydrogel layer loaded with mammalian cells as instantly claimed, and (ii) an outer hydrogel acellular layer that might include a therapeutically effective substance or diagnostic agent.  Applicant(s) show that said hydrogel capsules elicit less of fibrotic reaction after implantation than capsules of smaller size, secrete a therapeutically effective amount of a therapeutically effective substance for at least 30 days, and limit entry of immune cells, antibodies and/or cytokines.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 30-49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615